Case 18-09243-JJG-11             Doc 106       Filed 01/07/19        EOD 01/07/19 19:25:09              Pg 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

In re:                                               )
                                                     )
         SCOTTY’S HOLDINGS, LLC,                     )        Case No. 18-09243-JJG-11
                                                     )        (Jointly Administered)
                                                     )
                          Debtor(s).1                )


                   NOTICE OF NO ADDITIONAL LOAN DOCUMENTS
                RELATING TO THE DEBTOR'S MOTION FOR AN ORDER
            (I) AUTHORIZING THE DEBTOR'S TO OBTAIN SECURED POST-
             PETITION FINANCING AND (II) GRANTING RELATED RELIEF,
                      FILED DECEMBER 27, 2018, [DKT. NO. 89]

         Scotty's Holdings, LLC and its affiliated debtors and debtors-in-possession (collectively,

the "Debtors"), in the above-captioned Chapter 11 cases, hereby provide notice that the Debtors

and the DIP Lender2 will not be providing or entering into any additional loan documents in

connection with the debtor-in-possession loan requested under the Motion For An Order (I)

Authorizing The Debtor's To Obtain Secured Post-Petition Financing, And (II) Granting Related

Relief filed on December 27, 2018 [Dkt. No. 89] (the "Motion"). As set forth in paragraph 21 the

Motion and throughout the proposed order attached thereto, the Debtor and the DIP Lender

contemplated that additional loan and security documents would be entered into between them to

govern the terms of the DIP Loan. After further consideration, the DIP Lender and the Debtors

have agreed to enter into the DIP Loan relying solely on the terms of the Term Sheet attached as


1
  The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11 (the "Lead Case"); A Pots & Pans
Production, LLC, Case No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-
JJG-11; Scotty's Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-
09248-JJG-11; Scotty's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC,
Case No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11; Scotty's
Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-09255-
JJG-11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler, LLC, Case No.
18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
2
 Unless otherwise defined, all capitalized terms used herein shall have the same meaning ascribed to them in the
Motion.
Case 18-09243-JJG-11         Doc 106      Filed 01/07/19     EOD 01/07/19 19:25:09          Pg 2 of 3



Exhibit 3 to the Motion and the terms of the proposed order, as modified and attached hereto as

Exhibit 1 (the "Modified Order"). The Modified Order does not alter any of the material terms,

but simply removes the references to the contemplated loan and security documents. The Modified

Order clarifies that the Term Sheet shall be binding and shall govern the lending relationship

between the parties, notwithstanding the fact that it states for discussion purposes only on its face.

A redline showing the changes from the original proposed order attached to the Motion and the

Modified order is attached hereto as Exhibit 2.

       RESPECTFULLY SUBMITTED this 7th day of January, 2019.

                                               HESTER BAKER KREBS LLC

                                           By /s/ John J. Allman
                                             John J. Allman
                                             One Indiana Square, Suite 1600
                                             Indianapolis, IN 46204
                                             (317) 833-3030
                                             Fax: (317) 833-3031
                                             Email: jallman@hbkfirm.com
                                             Proposed Attorneys for Debtors




                                                  2
Case 18-09243-JJG-11         Doc 106     Filed 01/07/19      EOD 01/07/19 19:25:09         Pg 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2019, a copy of the foregoing Notice Of No Additional
Loan Documents Relating To The Debtor's Motion For An Order (1) Authorizing The Debtor's To
Obtain Secured Post-Petition Financing And (2) Granting Related Relief was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s Electronic Case
Filing System. Party/Parties may access this filing through the Court’s system.

       U.S. Trustee                   ustpregion10.in.ecf@usdoj.gov
       Harrison E. Strauss            harrison.strauss@usdoj.gov; lora.l.hurlbert@usdoj.gov
       Ronald J. Moore                ronald.moore@usdoj.gov
       John J. Allman                 jallman@hbkfirm.com; dadams@hbkfirm.com
       Jason R. Burke                 jburke@bbrlawpc.com; kellis@bbrlawpc.com
       Christopher C. Hagenow         chagenow@bbrlaw.com; kellis@bbrlawpc.com
       Aaron E. Davis                 aaron.davis@bclplaw.com; kathryn.farris@bclplaw.com;
                                      chdocketing@bclplaw.com
       Anthony J. Jost                tjost@rbelaw.com; baldous@rbelaw.com;
                                      tbutton@rbelaw.com
       Harley K. Means                hkm@kgrlaw.com; kwhigham@kgrlaw.com;
                                      cjs@kgrlaw.com; tjf@kgrlaw.com
       Jay P. Kennedy                 jkennedy@kgrlaw.com; tfroelich@kgrlaw.com;
                                      srosner@kgrlaw.com; jli@kgrlaw.com
       Craig S. Ganz                  ganzc@ballardspahr.com
       John R. Humphrey               jhumphrey@taftlaw.com; aolave@taftlaw.com
       Meredith R. Theisen            mtheisen@rubin-levin.net; atty_mtheisen@bluestylus.com;
                                      mralph@rubin-levin.com
       Deborah Caruso                 dcaruso@rubin-levin.com; dwright@rubin-levin.com;
                                      jkrichbaum@rubin-levin.com;
                                      atty_dcaruso@bluestylus.com
       John M. Mead                   jmead@indylegal.net; cweaver@indylegal.net
       Jeffrey A. Hokanson            jeff.hokanson@icemiller.com; kathy.peed@icemiller.com
       John Cannizzaro                john.cannizzaro@icemiller.com;
                                      deborah.martin@icemiller.com
       Amanda K. Quick                amanda.quick@atg.in.gov; darlene.greenley@atg.in.gov
       Mary J. Fassett                mjf@mccarronlaw.com
       Frederick Hyman                fhyman@mayerbrown.com
       Jeffrey M. Hester              jhester@hbkfirm.com; mhetser@hbkfirm.com
